Filed 11/12/13 Maria P. v.Super. Ct. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


MARIA P.,                                                            No. B250456

         Petitioner,                                                 (LASC Case No. CK76798)
                                                                      Marilyn Martinez, Commissioner
         v.

THE SUPERIOR COURT OF THE
STATE OF CALIFORNIA FOR THE
COUNTY OF LOS ANGELES,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Marilyn Martinez,
Commissioner. Petition denied.
         Luke Jackson, for Petitioner.
         Children’s Law Center of Los Angeles, Patsy Moore for No.P.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
David Nakhjavani, Deputy County Counsel for Real Party In Interest.
                                    INTRODUCTION

       M.P. (mother), the mother of No.P. and his four siblings, petitions for
extraordinary relief pursuant to California Rules of Court, rule 8.452 (petition). Mother
seeks review of an order setting a permanent plan hearing under Welfare and Institutions
Code section 366.261 as to No.P. Mother contends that the juvenile court abused its
discretion by previously ordering No.P. separated from his siblings despite the reports of
the Department of Children and Family Services (the Department) not stating the reason
why the juvenile court should do so; erred by requiring an offer of proof from her counsel
prior to setting the permanent plan hearing as to No.P.; and erred in that there was not
substantial evidence that mother’s visitation of No.P. was harmful to No.P. The
Department filed an answer to the petition, and No.P. joined in that answer. We deny the
petition.


                  FACTUAL AND PROCEDURAL BACKGROUND
       Mother is the mother of Na.P., a 15-year-old girl, J.P., a 12-year-old girl, C.P., an
11-year-old girl, P.U., an 8-year-old boy, and No.P., a 6-year-old boy. No.P. is the only
child who is the subject of the petition.


       A.     History of Child Welfare Issues
       The Department filed a detention report, dated April 6, 2009, stating that in 2001
mother and her children at that time came to the attention of the Department based on
allegations of physical abuse of the children, and from August 2001 through February
2002, the family participated in a voluntary family maintenance program (VFM). In
2008, the Department received another referral alleging that No.P.’s siblings—Na.P.,
J.P., C.P., and P.U.—were being physically abused, and “a number of referrals” alleging
general neglect and physical abuse of the children. The Department reported that when
the children’s social worker (CSW) visited the children in October 2008, P.U., C.P., J.P.,
1
     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                              2
and Na.P. all had marks and bruises, including lacerations, scratches, and scabs. All the
children except Na.P. stated that mother would repeatedly hit them, and C.P. stated that
mother hit all of the children, except “the baby,” No.P. The Department conducted team
decision making meetings (TDM), mother agreed to participate in another VFM and
additional parenting classes, and the Department decided that the children were to
continue to reside with mother.


       B.     Current Allegations
       The April 6, 2009, detention report stated that on March 27, 2009, a CSW went to
the children’s school to complete a monthly contact with Na.P. and C.P. During the visit,
Na.P. stated that mother continued to physically abuse P.U., C.P., J.P. and Na.P.; Na.P
started to cry and stated she was afraid to go home. C.P. told the CSW that mother would
pull her hair and it hurt “a lot,” and mother continued to hit her and all of her siblings
except No.P. J.P. stated that mother sometimes used her hand, and other times used a
clothes hanger, to hit them. J.P. did not want to go home. P.U. stated that mother would
hit him “a lot, a lot, a lot, a lot,” and he pointed to his neck to show the CSW where
mother had hit him with a hanger. No.P., who was two years old at the time, was too
young to provide a meaningful statement.
       The detention report stated that on April 1, 2009, the Department conducted a
TDM during which the Department learned that mother would leave the children without
proper supervision or sufficient amounts of food, had attended one parenting session, and
stopped attending individual counseling. When asked about the allegations made against
her during the TDM, mother stated, “If you want to believe what is being said then go
ahead.”
       According to the detention report, mother stated that she did not want her children
residing with any family members and would rather have the children placed in foster
homes. The Supervising CSW advised mother that it would be very difficult for the
Department to find a placement for the children in their area, and stated that placing the
children in foster homes could further traumatize the children, especially when there were

                                              3
family members willing to care for the children. Mother stated, “I prefer the children [are
placed] in a foster home so that they can see if they want to live in a foster home or with
me.” Mother also indicated she would not cooperate with services or sign a safety plan.
The Department took the children into protective custody.
       On Apri1 6, 2009, the Department filed a section 300 petition on behalf of the
children based on, inter alia, the mother’s physical abuse of C.P., P.U., Na.P., and J.P.,
including incidents where mother had physically hit them with her hands, shoes, cables,
sticks, and hangers. At the April 6, 2009, detention hearing, the juvenile court found a
prima facie case for detaining the children and that they were minors described by section
300, subdivisions (a), (b), (g), and (j). P.U. was released to his father’s custody. No.P.
and his other siblings—C.P., Na.P., and J.P.—were ordered detained in shelter care. At
the April 28, 2009, non-appearance progress hearing, the juvenile court ordered C.P.,
Na.P., and J.P. detained with their maternal aunt, and that No.P. continue to be detained
in shelter care.
       The Department’s April 30, 2009, jurisdiction/disposition report stated that No.P.
had been placed with L.O., a non-related extended family member. Na.P. stated, “I feel
terrified about my mom. I want her to stop hitting us.” J.P. stated, “[mother] hits us with
a hanger, right here (arm) like 8 times. . . . She pulled Na.P.’s hair. She hit [C.P.] too.
. . . She hit us with her hand and with her shoe. It’s a boot that my mom wears. I want
her to stop hitting us. I want to stay with my aunt.” C.P. stated, “My mom treats us bad.”
Mother minimized the allegations of physical abuse, stating that, “I think [Na.P.] got this
idea from school.”
       The April 30, 2009, jurisdiction/disposition report stated that mother said she had
visited J.P., Na.P., and C.P. on one occasion since the children were detained. According
to mother, she was visiting No.P. almost daily but she stopped visiting with him because
she had a confrontation with L.O., No.P.’s caregiver. She also had not visited P.U. due
to alleged difficulties in arranging visits with the father.
       At a hearing held on May 27, 2009, the juvenile court sustained the petition and
declared the children dependents of the court. P.U. was released to his father’s custody

                                               4
with a family law order granting the father sole legal and physical custody, and
jurisdiction over him was terminated. The juvenile court granted mother family
reunification services, ordered mother to complete a 20-week parenting course and
participate in individual counseling with a licensed therapist to address case issues,
including mother’s anger management issues, and granted mother monitored visits with
the children.
       In its November 25, 2009, status review report, the Department stated that the
assigned CSW had trouble contacting mother during the latest period of supervision.
According to the report, on August 11, 2009, mother would not provide the CSW with
mother’s address and mother stated that she had contacted the CSW on a friend’s
telephone. The CSW only was able to meet with mother on one occasion. Mother
reported she was nine months pregnant, scheduled to deliver the child on November 25,
2009, and was living with her boyfriend, the father of her unborn child.
       The November 25, 2009, status review report stated that No.P. continued to reside
with L.O. and L.O.’s boyfriend, was meeting his developmental milestones, appeared
attached to his caregivers, and called L.O. “mommy” and L.O.’s boyfriend, “Papi.” L.O.
stated that she would be interested in adopting No.P. should mother fail to reunify with
him.
       According to the status review report, on April 15, 2009, the Department set up a
schedule with mother to visit No.P. and the other children. When the CSW contacted the
children’s caregivers, however, they stated that mother had not contacted them to arrange
any visits.
       The status review report stated that on November 13, 2009, mother had a
monitored visit with the children. During the visit, mother tried “to get close” to No.P.,
but he would not acknowledge mother. Mother cried when she spoke to No.P.
       The November 25, 2009, status review report stated that mother said that she had
not started her court ordered services due to her pregnancy. According to the report,
mother had “made no progress in Court ordered services. . . . . [Mother] ha[d] failed to
enroll in parenting, individual counseling and ha[d] not made any attempt to visit any of

                                             5
her children. At this time, it would be detrimental to the children’s well being to have
them return to mother’s care.” The Department recommended that the juvenile court
terminate mother’s family reunification services, and at the November 25, 2009, six-
month review hearing, the juvenile court terminated those services.
       On March 24, 2010, the Department filed a section 366.26 report stating that L.O.
and her boyfriend were interested in adopting No.P. No.P. was attached to his caregivers
and called them “mama” and “papi.” L.O., No.P.’s caregiver, was a family friend who
had been in frequent contact with the children prior to their detention.
       On January 27, 2011, the Department reported that No.P. had resided with L.O.
and her boyfriend since Apri1 2009. No.P. identified L.O. as his mother and had
developed a strong emotional attachment toward her and her family. The adoption,
however, could not take place because L.O. was legally married to her ex-husband from
whom she had separated, and the whereabouts of her husband were unknown. The
Department recommended that No.P. remain with L.O. and her boyfriend under a plan of
guardianship. The Department stated, “If the caregiver obtains a divorce or she is able to
locate her husband and have the spousal waiver signed, the adoption process can be re-
activated.”
       At a hearing held on January 27, 2011, mother was not present and her counsel
stated that she had no direction from mother regarding the status of the case. The
juvenile court found by clear and convincing evidence that Na.P., J.P., and C.P. were
adoptable and terminated mother’s parental rights over them. No.P.’s counsel stated that
mother had not been visiting No.P. The juvenile court ordered mother to have one
monitored visit per year, if mother so desired. Mother’s counsel did not object to this
visitation order.
       At the hearing, L.O. and her boyfriend stated that they wanted to become No.P.’s
legal guardians. The juvenile court stated that they wished to adopt him but because
L.O.’s husband could not be contacted to finalize the divorce, L.O.’s home study could
not be approved and the juvenile court could not proceed with adoption. The juvenile



                                             6
court appointed L.O. and L.O.’s boyfriend as No.P.’s legal guardians and stated that it
would revisit the issue of adoption at a later time.
       The Department filed a status review report, dated June 30, 2011, stating that
No.P. was then four years old, appeared to be a healthy and active child, and was
developmentally on track. The Department filed a status review report, dated December
8, 2011, stating that on October 28, 2011, mother had contacted the CSW attempting to
schedule a visit with No.P. The CSW scheduled a visit for mother in November, but
mother stated she would not be able to see No.P. that week and indicated she would call
back to reschedule. Mother did not contact the CSW to reschedule the visit. The
Department filed a status review report, dated June 7, 2012, stating that mother had not
contacted the CSW to arrange to visit with No.P.
       At the June 7, 2012, review of permanent plan hearing, the following exchange
occurred: “[Juvenile court:] According to the report, your child is well cared for by his
guardians, and you have not visited him. Do you have any questions or
comments? [¶] [Mother:] I want to know if I still have the option of recovering my
son? [¶] [Juvenile court:] You always do because I have not terminated your parental
rights. You are still the child’s mother. When you believe that you have complied with
the prior orders of this court, that you are living a sober and stable lifestyle, you may file
a [section] 388 petition, and you’ll want to advise me of the new evidence and persuade
me that it would be in [No.P.’s] best interest to return to you. So the answer is
yes. [¶] . . . [¶] It would also be very important that you . . . stay in regular
communication with the social worker and keep the social worker advised of your status.
[¶] . . . [¶] When I granted the guardianship, you hadn’t had any contact with your child;
so I ordered once a year. The guardians can authorize more frequently, but you will have
to contact the social worker to set up at least your first visit because you haven’t had any
this year. And, once you set up your first visit, if it goes well, then you may have it more
frequently.”
       On June 18, 2012, mother visited No.P. at the Department’s office. During the
visit, No.P. sat on the sofa, face down, with a serious demeanor. He did not talk to

                                               7
mother. When mother asked No.P. questions, he responded by nodding his head. At the
end of the visit, mother asked for a kiss but No.P. was not responsive. After the visit,
No.P. stated that he did not recognize mother.
       On August 9, 2012, mother filed a section 388 petition stating that she had
enrolled in a parenting class and was renting a two-bedroom apartment with her fiancé.
She asked that the juvenile court grant her overnight weekend visits with No.P so that she
could start bonding with him and obtain custody of him in the future. On September 7,
2012, the juvenile court summarily denied mother’s petition, finding that the best
interests of No.P. would not be promoted by the requested modification. The juvenile
court denied the petition because “mother just one month ago enrolled in parenting
[classes], so she is only at [the] beginning of that course. No other verification for other
court ordered prog. and according to the Court Report 6-7-12, mother has not been
visiting [No.P.].”
       On October 1, 2012, mother filed another section 388 petition. She reiterated her
enrollment in parenting classes and “reminded” the juvenile court that she only had been
granted one visit per year with No.P. She again requested that the court grant her
overnight, weekend visits. On October 5, 2012, the juvenile court summarily denied
mother’s petition, finding that “the best interest of [No.P.] would not be promoted by the
proposed change of order.” The juvenile court denied the petition because “[mother] is
still at beginning of parenting & counseling courses. Mother’s visits are limited—she
cancelled a visit for Nov. 2011 & didn’t call social worker . . . to reschedule until about
June 2012. [No.P.] is stable with guardians, so request is not in child’s best interest.”
       On December 3, 2012, mother filed another section 388 petition. She stated that
she had completed parenting classes and individual counseling and wanted to have
weekend visits with No.P. On December 6, 2012, the juvenile court denied mother’s
petition, finding that “the best interests of [No.P.] would not be promoted by the




                                              8
proposed change of order.”2 In denying the petition, the juvenile court stated that it
“allowed discussion on 12-6-12. Mother has visited only 1/yr. [No.P. is] very bonded to
guardian. Per [No.P.’s] therapist mother’s requests could be disturbing to [No.P.].” The
juvenile court, however, granted mother visits with No.P. every other month, to be
arranged through the CSW.
       In its December 6, 2012, status review report, mother stated that both she and her
husband had been incarcerated for an “altercation” but were released and “able to work
through it.” Mother did not provide any additional details regarding the incident.
       The status review report stated that No.P. is receiving mental health services, and
his therapist stated, “[No.P.] has established strong emotional bonds and attachment with
[L.O. and her boyfriend] whom he refers to as his mother and father. [No.P.] feels loved
and safe with [L.O. and her boyfriend] and depends on them for all his needs. . . . Since
his placement with [L.O.] 3 1/2 years ago, [No.P.’s] contact with [mother] has been very
sporadic and minimal. Given the intensity of [No.P.’s] attachment to his current family
and the years he has learned to depend on his current family for his needs to establish
trust and self worth, and separation between [No.P.] and his current legal guardian will be
experienced as traumatic.” (Italics omitted.)
       According to the June 6, 2013 status review report, in February 2013, mother had
another visit with No.P. Mother arrived at the visit with her husband and their baby.
Mother brought No.P. a cake and felt bad when No.P. did not want to eat a piece. The
visit only lasted 30 minutes, during which mother’s 2-year old child, who was being
supervised by mother’s husband, kept running into the visitation room, asking for cake,
and punching and biting mother’s arm. Mother was upset at the conclusion of the visit,
told the CSW that she drove from Victorville to see No.P., and it seemed as though the
child “was not trying.”
       The Department’s status review report, dated June 6, 2013, stated that in April
2013, mother visited with No.P. A Human Services Aid attended the visit because the

2
       Mother never appealed the juvenile court’s summary denials of her section 388
petitions.

                                             9
CSW was not available to attend it. At the beginning of the visit, No.P. stood behind
L.O. and stated that he did not want to go into the room to visit mother. No.P. stated that
he “would not mind” if the visit took place in the waiting room, but mother postponed the
visit because she wanted the visit to be “in private and not in front of people.” Mother
believed No.P. did not want to visit because the CSW was not there. A few days
thereafter, No.P. informed the CSW that he did not want to visit with mother. The CSW
tried to talk to No.P. and ask him why he did not want to visit, but No.P. was not able to
give a response and just stated he did not want to see mother.
       According to the status review report, L.O. stated that her marital divorce was now
final, and she wished to adopt No.P. Mother stated that should the juvenile court decide
not to give her custody of No.P., she would feel sad but she would be alright “all this is
affecting No.P. emotionally.” Mother stated that she was “looking out” for No.P.’s best
interest. The Department recommended No.P. remain with L.O., the juvenile court
terminate mother’s parental rights, and the juvenile court free No.P. to be adopted by
L.O. and her boyfriend.
       The juvenile court held a hearing on June 6, 2013. No.P.’s counsel stated that
adoption was the appropriate plan for No.P., and asked that the juvenile court set a
section 366.26 hearing and order that No.P. not have any further visits with mother.
Mother’s counsel stated that “terminating [mother’s] parental rights is extreme, and we
would like to preserve the status quo, if possible, where she is allowed visitation and
trying to fix the bond with [No.P.]. [¶] [No.P.’s] very young, and I don’t think he’s quite
capable of making decisions to terminate his relationship with [mother], and so we
oppose the adoption and would like to have more visitation so my client can see [No.P.]
more frequently.”
       At the June 6, 2013, hearing the following exchange occurred: [Juvenile Court:]
“I will set the matter for a 366.26 hearing. [¶] . . . [¶] And in order for me to consider
setting the selection and implementation hearing pursuant to [section] 366.26 for
contested hearing, I will need an offer of proof, [mother’s counsel]. [¶] Do you have
anything to add as an offer of proof other than what it is you stated?” [¶] [Mother’s

                                             10
counsel:] “Not presently, your honor.” [¶] [Juvenile Court:] Assuming that is a request
to contest the recommendation to terminate parental rights, I find that there is not an offer
of proof sufficient to persuade me that if I set the matter for contest, there’s any
reasonable likelihood that I would find that it would be detrimental to terminate parental
rights or some other reason that would preclude adoption.”
       At the hearing, the juvenile court stated regarding visitation that, “I’ve not yet
terminated [mother’s] parental rights; however, we are well beyond reunification. Once
we are beyond reunification, the focus shifts from the relationship between a child and
parent, or mother as we have here, to providing the child with permanency and stability.
[¶] The last visits, there was one in December and one in February. So the visits are
minimal at best. The most recent in February—actually I think there was one also
scheduled on April 12th. At the February hearing, mother was about—the visit only
lasted 30 minutes because [mother] became very upset, and the visit had to be terminated.
[No.P.] was exposed to this. [¶] And I now find that it is detrimental by the
preponderance of the evidence for [No.P.] to have contact with his mother. Her efforts to
contact him and visit with him have been minimal at best. As I said, one in December.
The next one in February turned out badly as her conduct was very upsetting, and the
monitored had to terminate the visit such that the next one, April 12th, [No.P.] absolutely
refused to visit. [¶] [No.P.] does have some special needs. He’s in special education.
He’s in therapy. His caretakers are ensuring that his needs are met. [¶] We must focus
on providing him with permanency and stability and not subjecting him to situations that
cause him stress and turmoil. So he shall not have contact with mother pending further
order of the court.”
       We denied the petition’s request that we immediately stay the section 366.26
hearing, and set a hearing on an order to show cause why the relief prayed for in the
petition should not be granted.




                                              11
                                       DISCUSSION


       A.     Separation from Siblings
       Mother contends that the juvenile court abused its discretion by ordering that
No.P. be “separated . . . from his older brothers and sisters,” arguing that “the reports”
need to state the reason why the children were not placed together, “and a review of the
record fails to disclose a reason for [No.P.’s] separation from his brothers and sisters.”
A memorandum in support of the petition “must provide a summary of the significant
facts, limited to matters in the record.” (Cal. Rules of Court, rule 8.452(b)(1).) It must
also “support any reference to a matter in the record by a citation to the record. The
memorandum should explain the significance of any cited portion of the record . . . .”
(Cal. Rules of Court, rule 8.452(b)(3).) Here, mother failed to identify the juvenile court
order that she challenges; identify the “reports” she contends should have stated, but
failed to state, the reason why the children were not placed together; summarize the
significant facts of that claim; cite to the record; explain the significance of any cited
portion of the record; or otherwise develop her argument. We therefore do not consider
mother’s contention concerning alleged deficiencies in the reports relied upon by the
juvenile court. (Miller v. Superior Court (2002) 101 Cal.App.4th 728, 743.)


       B.     Offer of Proof
       Mother also contends that the juvenile court erred when it required an offer of
proof from her counsel prior to setting a contested section 366.26 hearing. We disagree.
       Mother did not object to having to provide an offer of proof during the hearing.
“When a party does not raise an argument [before the trial court], he may not do so on
appeal. [Citations.]” (People v. Clark (1993) 5 Cal.4th 950, 988, fn. 13, disapproved on
other grounds as stated in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.) ‘“A
party is not permitted to change his position and adopt a new and different theory on
appeal. To permit him to do so would not only be unfair to the trial court, but manifestly
unjust to the opposing litigant.’ [Citation.]” (Expansion Pointe Properties Limited

                                              12
Partnership v. Procopio, Cory, Hargreaves & Savitch, LLP (2007) 152 Cal.App.4th 42,
54-55; In re Michael L. (1985) 39 Cal.3d 81, 88; In re Christopher B. (1996) 43
Cal.App.4th 551, 558.)
       Even if mother did not forfeit her contention, her contention fails on the merits.
Mother argues, “the juvenile court cannot require a party to a review hearing to tender an
offer of proof as a condition to obtaining a contested hearing” (In re James Q. (2000) 81
Cal.App.4th 255, 266, italics added.) The juvenile court however may require an offer of
proof prior to setting a contested section 366.26 hearing. (In re Tamika T. (2002) 97
Cal.App.4th 1114, 1116.) “Because due process is . . . a flexible concept dependent on
the circumstances, the court can require an offer of proof to insure that before limited
judicial and attorney resources are committed to a hearing on the issue, mother had
evidence of significant probative value. If due process does not permit a parent to
introduce irrelevant evidence, due process does not require a court to hold a contested
hearing if it is not convinced the parent will present relevant evidence on the issue he or
she seeks to contest. The trial court can therefore exercise its power to request an offer of
proof to clearly identify the contested issue(s) so it can determine whether a parent’s
representation is sufficient to warrant a hearing involving presentation of evidence and
confrontation and cross-examination of witnesses.” (Id. at p. 1122.) The juvenile court
did not err by requiring mother’s counsel to make an offer of proof prior to setting a
contested section 366.26 hearing.


       C.     Visitation Order and Orders Denying Section 388 Petitions
       Mother contends that the juvenile court erred by ordering on January 27, 2011,
that mother have approximately one visit a year with No.P., and denying mother’s section
388 petitions on September 11, 2012, November 5, 2012, and January 3, 2013, requesting
additional visits with No.P. A visitation order is an appealable order (§ 395; In re Melvin
A. (2000) 82 Cal.App.4th 1243, 1250) as is an order denying a section 388 petition (§
395; In re Madison W. (2006) 141 Cal.App.4th 1447, 1450). Mother never appealed the



                                             13
visitation order or the orders denying her section 388 petitions. We therefore do not
entertain mothers contentions regarding those orders in this writ proceeding.


       D.     Order of No Contact and Setting Permanent Plan Hearing
       Mother contends that the juvenile court abused its discretion in issuing its June 6,
2013, order that mother shall not have contact with No.P. pending further order from the
juvenile court, and setting a permanent plan hearing under section 366.26 as to No.P.
According to mother, “[T]here was no evidence that visitation presented harm to
[No.P.].” We disagree.
       A juvenile court’s ruling is an abuse of discretion when it is arbitrary, capricious,
or patently absurd. (Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285, 300.) The
appropriate test for abuse of discretion is whether the trial court exceeded the bounds of
reason, and when two or more inferences can reasonably be deduced from the facts, we
have no authority to substitute our decision for that of the juvenile court. (In re Stephanie
M. (1994) 7 Cal.4th 295, 318-319.) After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the child are no longer
paramount. Instead, “the focus shifts to the needs of the child for permanency and
stability.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309.)
       In challenging the June 6, 2013, order, mother essentially contends that the
juvenile court erred by ordering on January 27, 2011, that mother have one visit a year
with No.P.,3 and thereafter by denying mother’s section 388 petitions, discussed above.
Mother’s August 9, 2012, section 388 petition requested that she have overnight weekend
visits with No.P. In support of that petition, mother notes that she had enrolled in a
parenting class and was renting a two-bedroom apartment with her fiancé. Mother’s
October 1, 2012, section 388 petition again requested that she have overnight weekend


3
       Although mother appears to challenge the January 27, 2011, order that mother
have one visit a year with No.P., prior to June 6, 2013, when the juvenile court ordered
that she was not to have any contact with No.P., mother was permitted to visit No.P.
every other month.

                                             14
visits with No.P. because, as mother reiterated, she enrolled in parenting classes, and she
only had been granted one visit per year with No.P. Mother’s December 3, 2012, section
388 petition requested that she have weekend visits with No.P. because mother completed
her parenting classes and individual counseling. The juvenile court denied the petitions,
finding on each occasion that the requested modification to the visitation order was not in
No.P.’s best interest.
       As discussed above, a visitation order and an order denying a section 388 petition
are appealable orders. (§ 395; In re Madison W., supra, 141 Cal.App.4th at p. 1450; In re
Melvin A., supra, 82 Cal.App.4th at p. 1250.) Because mother never appealed those
orders, she is bound by the findings in those proceedings. (People v. Carter (2005) 36
Cal.4th 1215, 1240 [collateral estoppel]; In re Matthew C. (1993) 6 Cal.4th 386, 393 157
[“the issues determined by” an appealable order from which a timely appeal was not
taken “are res judicata”], superseded on other grounds as stated in People v. Mena (2012)
54 Cal.4th 146; Bernhard v. Bank of America (1942) 19 Cal.2d 807, 813 [res judicata];
Nein v. HostPro, Inc. (2009) 174 Cal.App.4th 833, 845 [collateral estoppel]; Ferraro v.
Camarlinghi (2008) 161 Cal.App.4th 509, 532 [“‘A judgment or order . . . become[s] res
judicata [when] it is final in the. . . sense of being free from direct attack’”]; Wanda B. v.
Superior Court (1996) 41 Cal.App.4th 1391, 1396 [the issues determined by an
appealable order “are res judicata” if not timely appealed].)
       In addition, mother had more than four years to reunify with No.P. but failed to do
so. No.P. came to the attention of the Department and the juvenile court when he was
two years old. The juvenile court sustained the petition alleging, inter alia, that mother
physically abused C.P., P.U., Na.P., and J.P., declared mother’s children dependents of
the court, and granted mother family reunification services.
       As of the sixth month review hearing, mother visited No.P. on one occasion, had
not contacted No.P.’s caregiver to schedule any additional visits, and failed to participate
in her court-ordered services. Accordingly, in November 2009, the juvenile court
terminated mother’s family reunification services.



                                              15
       During the fourteen months following the termination of mother’s family
reunification services, mother had not visited with No.P., made no efforts to reunify with
No.P., and did not appear at the January 27, 2011, hearing. Mother’s counsel informed
the juvenile court she had no instructions from mother regarding the case. No.P.’s
counsel informed the juvenile court that mother had not been visiting No.P., and the
juvenile court ordered “once a year” visits for mother if mother so desired. Mother’s
counsel did not object to this visitation order.
       By November 2011, two years after mother’s family reunification services were
terminated, mother had not visited with No.P. following her initial visit with him. About
seven months later, mother appeared at the June 2012, hearing and inquired about
regaining custody of No.P. The juvenile court stated that it had not terminated her
parental rights, advised mother to start visiting No.P., explained to her that there could be
more frequent visits if the initial visit went well, and told mother to stay in contact with
the CSW.
       In June 2012, mother had one visit with No.P., and No.P. was not responsive to
mother during that visit. Mother had another visit with No.P. in February 2013; it lasted
only about 30 minutes, and mother complained that No.P. was “not trying.” The April
2013 visit was cancelled by mother when No.P. stated he did not want to attend. In May
2013, No.P. told the CSW he no longer wanted to visit mother.
       After the termination of reunification services, “the focus shifts to the needs of the
child for permanency and stability.” (In re Marilyn H., supra, 5 Cal.4th at p. 309.) The
juvenile court properly focused on providing No.P. with permanency and stability and not
subjecting him to situations that cause him stress and turmoil. Mother’s visits with No.P.
were infrequent, one of the visits lasted only about 30 minutes and mother became
visibility upset during it, and No.P. has refused to visit with mother. No.P. was bonded
with L.O. and L.O’s boyfriend. No.P. was thriving in their care, and they expressed a
desire to adopt No.P. The juvenile court did not abuse its discretion in ordering that
mother shall not have contact with No.P. pending further order from the juvenile court,
and setting a permanent plan hearing under section 366.26 as to No.P.

                                              16
                                    DISPOSITION
      The petition for extraordinary relief is denied. This opinion shall become final
immediately upon filing. (Cal. Rules of Court, rule 8.264(b)(2)(A).)
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                MOSK, J.



      We concur:



                    TURNER, P. J.



                    KRIEGLER, J.




                                           17